Citation Nr: 1121999	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  10-34 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for tinnitus, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for vertigo, claimed as secondary to service-connected tinnitus.  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty for training from August 1962 to January 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision rendered by the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for vertigo, claimed as secondary to service-connected tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran's service-connected tinnitus has been assigned a 10 percent disability rating, the maximum rating authorized under Diagnostic Code (DC) 6260.  The disability is not shown to result in an exceptional or unusual disability picture.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a disability rating in excess of 10 percent for tinnitus.  The criteria for referral for extra-schedular consideration have not been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.87, Diagnostic Code 6260 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

A. Duty to Notify

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the veteran and his/her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).

The United States Court of Appeals for Veterans Claims (Court) has provided additional guidance with respect to VA's VCAA notification obligations.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of section 5103(a) apply generally to the following five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.

The Board finds that VA's VCAA notification duties have been met to the extent necessary.  In February 2009, prior to the initial decision on the claim, the RO furnished a letter to the Veteran addressing all pertinent notice elements delineated in 38 C.F.R. § 3.159.  He was also provided information concerning how VA determines disability ratings and effective dates.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.  

B. Duty to Assist

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service medical records and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Veteran's service medical records have been obtained.  In addition, identified private treatment and VA outpatient treatment records are associated with the claims file.  It appears that all relevant, available records have been obtained.  The Veteran has neither submitted nor identified any additional post-service private clinical records pertaining to his claim and none is evident from a review of the record.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2010).

In addition, the Veteran underwent VA examinations in February 2009 and May 2010.  The examination reports referenced the Veteran's past medical history, recorded his current complaints, included appropriate physical examination findings, and contained diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  38 C.F.R. § 4.2 (2010).   

For the reasons set forth above, the Board finds that VA has fulfilled its VCAA duties to the Veteran as they pertain to the claim decided herein.  A remand for additional notification or development would only result in unnecessarily delaying this matter with no benefit flowing to the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further notification or development action is necessary on the issue now being decided.  

Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been established and an increase in the disability rating is at issue, as here, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2.

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

II.  Increased Rating for Tinnitus

In an August 2007 decision, the RO granted the Veteran's claim for service connection for tinnitus.  A 10 percent rating was assigned.  In the March 2009 decision on appeal, the RO denied a rating in excess of 10 percent for tinnitus.  In statements of record, the Veteran alleges that due to the effects of tinnitus on his daily life, he is entitled to a higher rating or for extra-schedular consideration.  

Primarily, he reports that tinnitus causes impaired sleep and requires that he take sleep medication.  He argues that his inability to sleep constitutes an exceptional and unusual disability picture requiring the assignment of an extra-schedular evaluation.  

Tinnitus is evaluated under Code 6260, which was revised effective June 13, 2003, in part to clarify existing VA practice that only a single 10 percent evaluation is assigned for recurrent tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Code 6260, note 2.  

Historically, in Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court reversed a Board decision that found that, under pre-June 2003 regulations, no more than a single 10 percent rating could be provided for tinnitus, whether perceived as bilateral or unilateral.  The Court held that pre-1999 and pre-June 13, 2003, versions of Code 6260 required that VA assign dual 10 percent ratings for "bilateral" tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United States Court of Appeals for the Federal Circuit (Federal  Circuit), which reversed the Court's decision in Smith, and affirmed VA's long-standing interpretation of pre-June 13, 2003, Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, regardless of whether the tinnitus is perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

As the current version also, specifically, prohibits a schedular rating in excess of a single 10 percent rating for tinnitus, however perceived, the Veteran's claim for an increased rating, to include assignment of separate 10 percent ratings for each ear for his service-connected tinnitus, must be denied.  

Consideration has also been given regarding whether the schedular evaluation are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  While the Veteran reports that tinnitus causes impaired sleep, he does not have a separately diagnosed sleep disorder.  Rather, the evidence indicates that he is able to treat such with prescribed medication.  Should he have a disability secondary to tinnitus, he is certainly free to raise such issue with the RO, as he has done with the claim for vertigo.  Here, however, even after considering how the disability affects the Veteran, the Board does not find that tinnitus results in an exceptional and unusual disability picture.  As such, referral for extraschedular consideration is not in order here.  


ORDER

Entitlement to a rating in excess of 10 percent for service-connected tinnitus, to include referral for extra-schedular consideration, is denied.  


REMAND

In a June 2010 decision, the RO denied a claim of service connection for vertigo, claimed as secondary to service-connected tinnitus.  In November 2010, the Veteran filed a notice of disagreement.  After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal as to the issue, if the Veteran so desires.  

Accordingly, this matter is REMANDED for the following action:

The RO/AMC should furnish the Veteran with a Statement of the Case pertaining to the issue of service connection for vertigo, claimed as secondary to service-connected tinnitus.  This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


